The only witness presented by the plaintiff in support of her case was herself. The absence of other witnesses does not necessarily preclude one's right to a decree but it is always an important consideration. At any rate, in this case, it has real significance because, without some corroboration, the plaintiff has failed to sustain the burden of proof.
In addition to this, there is grave doubt in my mind that the court has jurisdiction. The plaintiff and the defendant have not resided for three years in Connecticut. The former relies on that provision of the statute which permits one to seek a decree where the cause of the divorce arises subsequent to the removal into the State.
   The cumulative effect of the claimed acts of intolerable cruelty, the plaintiff tells me, was based on events that occurred both before and after she and her husband came to Connecticut. I question whether this brings her within the statute. But be that as it may, the plaintiff has failed to establish her cause by the requisite degree of proof and her petition must, accordingly, be dismissed.